LIGHTPATH TECHNOLOGIES, INC.



UNIT SUBSCRIPTION AGREEMENT

COMMON STOCK AND WARRANTS

 

UNIT SUBSCRIPTION AGREEMENT (the "Agreement") dated as of June 1, 2005, among
LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation (the "Company"), SHADOW
CAPITAL, LLC, a Kansas limited liability company, WHITNEY B. GARLINGHOUSE (each
an "Investor" and together the "Investors") and KENT GARLINGHOUSE, as the
controlling equity holder of SHADOW CAPITAL, LLC.

Background:

The Company desires to sell to the Investors, and the Investors desire to
purchase, for an aggregate price of $1,050,200, an aggregate of 350,000 shares
(the "Shares") of Common Stock in Units (as hereinafter defined) with 5-year
warrants, in substantially the form attached hereto as Exhibit 1, exercisable to
purchase an aggregate of 140,000 shares of Common Stock at $4.30 per share (the
"Warrants"). The proceeds are necessary for the development and continuance of
the business of the Company and each of its Subsidiaries.



Certain Definitions:

"Common Stock" shall mean stock of the Company of any class (however designated)
whether now or hereafter authorized, which generally has the right to
participate in the voting and in the distribution of earnings and assets of the
Company without limit as to amount or percentage, including the Company's Class
A Common Stock, $.01 par value per share.



"Company" includes the Company and any corporation or other entity which shall
succeed to or assume, directly or indirectly, the obligations of the Company
hereunder. The term "corporation" shall include an association, joint stock
company, business trust, limited liability company or other similar
organization.



"Company Disclosure Letter" means the disclosure letter delivered to the
Investors prior to the execution of this Agreement, which letter is incorporated
as Exhibit 3 to this Agreement.



"Material Adverse Change" shall mean a material adverse change in the business,
financial condition, results of operation, prospects, properties or operations
of the Company and its Subsidiaries taken as a whole.



"Own" means own beneficially, as that term is defined in the rules and
regulations of the SEC.



"Person" means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.



"SEC" means the Securities and Exchange Commission.



"Subsidiary" shall mean any corporation of which stock or other interest having
ordinary power to elect a majority of the Board of Directors (or other governing
body) of such entity (regardless of whether or not at the time stock or
interests of any other class or classes of such corporation shall have or may
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned by the Company or by one or more Subsidiaries.



"Underlying Shares" shall mean the shares of Common Stock issued or from time to
time issuable upon exercise of the Warrants.



"Unit" shall mean (i) 10,000 Shares and (ii) a Warrant to purchase 4,000 shares
of Common Stock.



In consideration of the mutual covenants contained herein, the parties agree as
follows:



1. Purchase and Sale of Stock.



1.1. Sale and Issuance of Securities.



(a) The Company shall sell to the Investors and the Investors shall purchase
from the Company, an aggregate of 35 units (the "Units"), or a total of (x)
350,000 Shares (the "Purchased Shares") at a price per Purchased Share of $3.00
and (y) Warrants to purchase an aggregate of 140,000 shares of Common Stock at
an aggregate Warrant purchase price of $200.00 (the "Purchased Warrants" and
collectively with the Purchased Shares, the "Securities"), for an aggregate
purchase price of $1,050,200.00.



(b) The number of Purchased Shares and Purchased Warrants to be purchased by
each Investor from the Company is set forth on Schedule 1.1(b) hereto, subject
to acceptance, in whole or in part, by the Company.



1.2. Closing. The closing (the "Closing") of the purchase and sale of the
Securities hereunder shall take place within three business days of the date of
this Agreement or such other date within ten business days of this Agreement as
agreed to by the Company and Investor (the "Closing Date"). The Closing shall
take place at the offices of Baker & Hostetler LLP, the Investor's counsel, in
Orlando, Florida, or at such other location as is mutually acceptable to the
Investor and the Company, subject to fulfillment of the conditions of closing
set forth in the Agreement. At the Closing:



(a) each Investor purchasing Securities at the Closing shall deliver to the
Company or its designees, by wire transfer or such other method of payment as
the Company shall approve, an amount equal to the purchase price of the
Securities purchased by such Investor hereunder, as set forth opposite such
Investor's name on the signature pages hereof.



(b) the Company shall authorize its transfer agent (the "Transfer Agent") to
arrange delivery to each Investor of one or more stock certificates registered
in the name of the Investor, or in such nominee name(s) as designated by the
Investor in writing, representing the number of Shares equal to 10,000
multiplied by the number of Units purchased by the Investor.



(c) the Company shall issue and deliver to each Investor purchasing Securities
at the Closing a Warrant equal to 4,000 multiplied by the number of Units
purchased.



(d) the Company shall wire the Legal Fee to Bryan Cave LLP in accordance with
instructions provided by Bryan Cave LLP.



1.3. Conditions of Closing. The obligation of the Investors to complete the
purchase of the Securities at the Closing is subject to fulfillment of the
following conditions:



(a) The Company and the Investors shall execute and deliver an Investor Rights
Agreement, dated the Closing Date, in the form attached as Exhibit 2 with
respect to the Purchased Shares and the Underlying Shares (the "Investor Rights
Agreement" and with the Agreement and the Warrants, the "Transaction
Documents");



(b) the Company shall deliver to the Investors an Opinion of Counsel, dated the
Closing Date and reasonably satisfactory to counsel for the Investors,
substantially in the form set forth on Exhibit 4;



(c) The representation and warranties of the Company set forth in this Agreement
shall be true and correct as of the date of this Agreement and (except to the
extent such representations and warranties speak as of an earlier date) as of
the Closing Date as though made on and as of the Closing Date, and the Company
shall have performed in all material respects all covenants and other
obligations required to be performed by it under this Agreement at or prior to
the Closing Date, and the Investors shall have received a certificate signed on
behalf of the Company by the President and Secretary of the Company, in such
capacities, to such effect (the "Closing Certificate");



(d) The Company shall have executed and delivered all other documents reasonably
requested by counsel for the Investors that are necessary to complete the
contemplated transactions;



(e) All Securities delivered at the Closing shall have all necessary stock
transfer tax stamps (purchased at the expense of the Company) affixed; and



(f) The Company shall deliver to Investors a certified copy of its Certificate
of Incorporation and by-laws and a Certificate of Good Standing from the
Secretary of State of the State of Delaware.



2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:



2.1. Corporate Organization; Authority; Due Authorization.



(a) The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
the corporate power and authority to own or lease its properties as and in the
places where such business is now conducted and to carry on its business as now
conducted and (iii) is duly qualified as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify, individually or
in the aggregate, would have a material adverse effect on the operations,
prospects, assets, liabilities, financial condition or business of the Company
(a "Material Adverse Effect"). Set forth in the Company Disclosure Letter is a
complete and correct list of all Subsidiaries. Each Subsidiary is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have a Material Adverse Effect.



(b) The Company (i) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein and (ii) has been
authorized by all necessary corporate action to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the "Contemplated
Transactions"). Each of this Agreement and the other Transaction Documents is a
valid and binding obligation of the Company enforceable in accordance with its
terms except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors' rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).



2.2. Capitalization. As of June 1, 2005, the authorized capital stock of the
Company consisted of (i) 40,000,000 shares of Common Stock, $.01 par value, all
of which are designated as Class A Common Stock, and of which 3,342,926 shares
are outstanding and (ii) 5,000,000 shares of Preferred Stock, $.01 par value, of
which 100,000 shares are designated as Series D Participating Preferred Stock,
and of which no shares are outstanding. All outstanding shares were issued in
compliance with all applicable Federal and state securities laws, and the
issuance of such shares was duly authorized. Except as contemplated by this
Agreement or as set forth in the Company Disclosure Letter, there are (i) no
outstanding subscriptions, warrants, options, conversion privileges or other
rights or agreements obligating the Company to purchase or otherwise acquire or
issue any shares of capital stock of the Company (or shares reserved for such
purpose), (ii) no preemptive rights contained in the Company's Certificate of
Incorporation, as amended (the "Certificate of Incorporation"), By-Laws of the
Company or contracts to which the Company is a party or rights of first refusal
with respect to the issuance of additional shares of capital stock of the
Company (other than as set forth in the Investor Rights Agreement), including
without limitation the Securities and the Underlying Shares, and (iii) no
commitments or understandings (oral or written) of the Company to issue any
shares, warrants, options or other rights. Except as set forth in the Company
Disclosure Letter, none of the shares of Common Stock are subject to any
stockholders' agreement, voting trust agreement or similar arrangement or
understanding. Except as set forth in the Company Disclosure Letter, the Company
has no outstanding bonds, debentures, notes or other obligations the holders of
which have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the stockholders of the Company on any
matter. With respect to each Subsidiary, (i) all the issued and outstanding
shares of the Subsidiary's capital stock have been duly authorized and validly
issued, are fully paid and nonassessable, have been issued in compliance with
applicable federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and (ii) except as disclosed in the Company Disclosure Letter, there
are no outstanding options to purchase, or any preemptive rights or other rights
to subscribe for or to purchase, any securities or obligations convertible into,
or any contracts or commitments to issue or sell, shares of the Subsidiary's
capital stock or any such options, rights, convertible securities or
obligations. Except as disclosed in the Company Disclosure Letter, the Company
owns 100% of the outstanding equity of each Subsidiary.

2.3. Validity of Securities. The issuance of the Securities has been duly
authorized by all necessary corporate action on the part of the Company and,
when issued to, delivered to, and paid for by the Investors in accordance with
this Agreement, the Purchased Shares will be validly issued, fully paid and
non-assessable.



2.4. Underlying Shares. The issuance of the Underlying Shares upon exercise of
the Purchased Warrants has been duly authorized, and the Underlying Shares have
been, and at all times prior to such exercise will have been, duly reserved for
issuance upon such exercise and, when so issued, will be validly issued, fully
paid and non-assessable.



2.5. Private Offering. Neither the Company nor anyone acting on its behalf has
within the last 12 months issued, sold or offered any security of the Company
(including, without limitation, any Common Stock or warrants of similar tenor to
the Purchased Warrants) to any Person under circumstances that would cause the
issuance and sale of the Securities, as contemplated by this Agreement, to be
subject to the registration requirements of the Securities Act of 1933, as
amended (the "Securities Act"). The Company agrees that neither the Company nor
anyone acting on its behalf will offer the Securities or any part thereof or any
similar securities for issuance or sale to, or solicit any offer to acquire any
of the same from, anyone so as to make the issuance and sale of the Securities
subject to the registration requirements of Section 5 of the Securities Act.
Assuming the accuracy of each Investor's representations and warranties set
forth in this Agreement, no registration under the Securities Act is required
for the offer and sale of the Shares, Warrants and Warrant Shares by the Company
to the Investors in accordance with the terms and conditions of this Agreement.
The Company is eligible to register the resale of its Common Stock by the
Investors on Form S-3 promulgated under the Securities Act.



2.6. Brokers and Finders. The Company has not retained any investment banker,
broker or finder in connection with the Contemplated Transactions.



2.7. No Conflict; Required Filings and Consents.



(a) The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company do not, and the consummation by the Company
of the Contemplated Transactions will not, (i) conflict with or violate the
Certificate of Incorporation or By-Laws of the Company or its Subsidiaries, (ii)
conflict with or violate any law, rule, regulation, order, judgment or decree
applicable to the Company or its Subsidiaries or by which any property or asset
of the Company or its Subsidiaries is bound or affected, or (iii) result in any
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, result in the loss of a material
benefit under, or give to others any right of purchase or sale, or any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a lien or other encumbrance on any property or asset
of the Company or of any of its Subsidiaries pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company or any of its Subsidiaries
is a party or by which the Company or of any of its Subsidiaries or any property
or asset of the Company or of any of its Subsidiaries is bound or affected;
except, in the case of clauses (ii) and (iii) above, for any such conflicts,
violations, breaches, defaults or other occurrences which would not prevent or
delay consummation of any of the Contemplated Transactions in any material
respect or otherwise prevent the Company from performing its obligations under
this Agreement or any of the other Transaction Documents in any material
respect, and would not, individually or in the aggregate, have a Material
Adverse Effect.



(b) The execution and delivery of this Agreement and the other Transaction
Documents by the Company do not, and the performance of this Agreement and the
other Transaction Documents and the consummation by the Company of the
Contemplated Transactions will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Body (as
hereinafter defined) except for the filing of a Form D with the Securities and
Exchange Commission and applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") or any state securities or
"blue sky" laws ("Blue Sky Laws"), and any approval required by applicable rules
of the markets in which the Company's securities are traded. For purposes of
this Agreement, "Governmental Body" shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal). Without limitation on the foregoing, the consummation of the
Contemplated Transactions does not require the approval of The Nasdaq Stock
Market (or any related regulatory body) or the stockholders of the Company.



2.8. Compliance. Except as set forth in the Company Disclosure Letter, neither
the Company nor any Subsidiary is in conflict with, or in default or violation
of (i) any law, rule, regulation, order, judgment or decree applicable to the
Company or such subsidiary or by which any property or asset of the Company or
such subsidiary is bound or affected ("Legal Requirement"), or (ii) any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company or such
subsidiary is a party or by which the Company or such subsidiary or any property
or asset of the Company or such subsidiary is bound or affected (the "Material
Agreements"), in each case except for any such conflicts, defaults or violations
that would not, individually or in the aggregate, have a Material Adverse
Effect. Neither the Company nor any Subsidiary has received any written notice
or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement.



2.9. SEC Documents; Financial Statements.



(a) The information contained in the following documents, did not, as of the
date of the applicable document, include any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, as of their respective filing dates or, if amended,
as so amended (the following documents, collectively, the "SEC Documents"),
provided that the representation in this sentence shall not apply to any
misstatement or omission in any SEC Document filed prior to the date of this
Agreement which was superseded by a subsequent SEC Document filed prior to the
date of this Agreement:



the Company's Annual Report on Form 10-K for the fiscal year ended June 30,
2004;

the Company's definitive Proxy Statement with respect to its 2004 Special
Meeting of Stockholders, filed with the Commission on September 8, 2004;

the Company's Quarterly Reports on Form 10-Q for the quarters ended September
30, 2004, December 31, 2004 and March 31, 2005; and

(iv) the Company's Current Reports on Form 8-K, filed with the Commission on
January 7, 2005, January 19, 2005, February 11, 2005, March 30, 2005, April 1,
2005, April 8, 2005, May 5, 2005 and May 17, 2005.

(b) In addition, as of the date of this Agreement, the Company Disclosure
Letter, when read together with the information, qualifications and exceptions
contained in this Agreement, does not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.



(c) To its knowledge, the Company has filed all forms, reports and documents
required to be filed by it with the SEC since June 30, 2001, including without
limitation the SEC Documents, except where the failure to so file could not
reasonably be expected to result in a Material Adverse Effect. As of their
respective dates, the SEC Documents filed prior to the date hereof complied as
to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, and the rules and regulations thereunder.



(d) The Company's Annual Report on Form 10-K for the fiscal year ended June 30,
2004, includes consolidated balance sheets as of June 30, 2003 and 2004 and
consolidated statements of income for the one-year periods ended June 30, 2002,
2003 and 2004 (collectively, the "Form 10-K Financial Statements").



(e) The Company's Quarterly Report on Form 10-Q for the quarter ended March 31,
2005, includes consolidated balance sheets as of June 30, 2004 and March 31,
2005 and consolidated statements of income for the quarters ended March 31, 2005
and 2004 (the "March 31 Form 10-Q Financial Statements", and together with the
"Form 10-K Financial Statements," the "Financial Statements").



(f) The Financial Statements (including the related notes and schedules thereto
and all other financial information included in the SEC Documents) fairly
present in all material respects the consolidated financial position, the
results of operations, retained earnings or cash flows, as the case may be, of
the Company for the periods set forth therein (subject, in the case of unaudited
statements, to normal year-end audit adjustments that would not be material in
amount or effect), in each case in accordance with generally accepted accounting
principles consistently applied during the periods involved, except as may be
noted therein.



2.10. Litigation. Except as set forth in the SEC Documents or the Company
Disclosure Letter, there are no claims, actions, suits, investigations,
inquiries or proceedings (each, an "Action") pending against the Company or any
of its Subsidiaries or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries, at law or in equity, or before or by any
court, tribunal, arbitrator, mediator or any federal or state commission, board,
bureau, agency or instrumentality, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is a party to or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.



2.11. Absence of Certain Changes. Except as specifically contemplated by this
Agreement or set forth in the Company Disclosure Letter, the SEC Documents, or
the Financial Statements, since March 31, 2005, there has not been (i) any
Material Adverse Change; (ii) any return of any capital or other distribution of
assets to stockholders of Company (except to Company); (iii) any acquisition (by
merger, consolidation, acquisition of stock and/or assets or otherwise) of any
Person; or (iv) any transactions, other than in the ordinary course of business,
consistent with past practices and reasonable business operations ("Ordinary
Course of Business"), with any of its officers, directors, principal
stockholders or employees or any Person affiliated with any of such persons.



2.12. Proprietary Assets.



(a) For purposes of this Agreement, "Proprietary Assets" shall mean all right,
title and interest of the Company and the Subsidiaries in and to the following
items or types of property: (i) every patent, patent application, trademark
(whether registered or unregistered), trademark application, trade name,
fictitious business name, service mark (whether registered or unregistered),
service mark application, copyright (whether registered or unregistered),
copyright application, maskwork, maskwork application, trade secret, know-how,
customer list, franchise, system, computer software, computer program,
invention, design, blueprint, engineering drawing, proprietary product,
technology, proprietary right or other intellectual property right or intangible
asset; and (ii) all licenses and other rights to use or exploit any of the
foregoing.



(b) The Company Disclosure Letter sets forth, with respect to each Proprietary
Asset of the Company and the Subsidiaries registered with any Governmental Body
in the U.S., or for which an application has been filed with any Governmental
Body in the U.S., (i) a brief description of such Proprietary Asset and (ii) the
names of the jurisdictions covered by the applicable registration or
application. The Company Disclosure Letter identifies and provides a brief
description of all other material Proprietary Assets owned by the Company and
its Subsidiaries, and identifies and provides a brief description of each
material Proprietary Asset, or source code version of any software licensed to
the Company or any Subsidiary by any Person (except for any Proprietary Asset
that is licensed to the Company or any Subsidiary under any third party software
license generally available to the public at a cost of less than $10,000), and
identifies such license agreement under which such Proprietary Asset is being
licensed to the Company or any Subsidiary. Except as set forth in the Company
Disclosure Letter, the Company or its Subsidiaries have good, valid and
marketable title to each of the Proprietary Assets identified in the Company
Disclosure Letter as owned by it, free and clear of all liens and other
encumbrances); has a valid right to use all Proprietary Assets of third parties
identified in the Company Disclosure Letter; and is not obligated to make any
payment to any Person for the use of any Proprietary Asset except as set forth
in the applicable license agreement. Except as set forth in the Company
Disclosure Letter, neither the Company nor any of its Subsidiaries has developed
jointly with any other Person any material Proprietary Asset with respect to
which such other Person has any rights.



(c) Each of the Company and its Subsidiaries has taken commercially reasonable
and customary measures and precautions to protect and maintain the
confidentiality and secrecy of all Proprietary Assets of the Company and its
Subsidiaries (except Proprietary Assets whose value would be unimpaired by
public disclosure) and otherwise to maintain and protect the value of all
Proprietary Assets of the Company and its Subsidiaries. Except as set forth in
the Company Disclosure Letter, neither the Company nor any of its Subsidiaries
has (other than pursuant to license agreements identified in the Company
Disclosure Letter) disclosed or delivered to any Person, or permitted the
disclosure or delivery to any Person of, (i) the source code, or any portion or
aspect of the source code, of any Proprietary Asset, (ii) the object code, or
any portion or aspect of the object code, of any Proprietary Asset of the
Company and its Subsidiaries, except in the ordinary course of its business or
(iii) any patent applications (except as required by law).



(d) To the knowledge of the Company, (i) none of the Proprietary Assets of the
Company and its Subsidiaries infringes or conflicts with any Proprietary Asset
owned or used by any other Person; (ii) neither the Company nor any Subsidiary
is infringing, misappropriating or making any unlawful use of any Proprietary
Asset owned or used by any other Person; and (iii) no other Person is
infringing, misappropriating or making any unlawful use of, and no Proprietary
Asset owned or used by any other Person infringes or conflicts with, any
Proprietary Asset of the Company or any of its Subsidiaries.



(e) Except as set forth in the Company Disclosure Letter, excluding warranty
claims received by Company or any of its Subsidiaries in the ordinary course of
business, there has not been any claim by any customer or other Person alleging
that any Proprietary Asset of the Company or any of its Subsidiaries (including
each version thereof that has ever been licensed or otherwise made available by
the Company to any Person) does not conform in all material respects with any
specification, documentation, performance standard, representation or statement
made or provided by or on behalf of the Company.



(f) To the knowledge of the Company, the Proprietary Assets of the Company and
its Subsidiaries constitute all the Proprietary Assets necessary to enable the
Company and its Subsidiaries to conduct their respective businesses in the
manner in which such businesses have been and are being conducted. Except as set
forth in the Company Disclosure Letter (i) neither the Company nor any
Subsidiary has licensed any of its Proprietary Assets to any Person on an
exclusive, semi-exclusive or royalty-free basis, and (ii) neither the Company
nor any Subsidiary has entered into any covenant not to compete or contract
limiting such entity's ability to exploit fully any of such entity's material
Proprietary Assets or to transact business in any material market or
geographical area or with any Person.



(g) Except as set forth in the Company Disclosure Letter, neither the Company
nor any of its Subsidiaries has at any time received any notice or other
communication (in writing or otherwise) of any actual, alleged, possible or
potential infringement, misappropriation or unlawful use of, any Proprietary
Asset owned or used by any other Person.



2.13. No Adverse Actions. Except as set forth in the Company Disclosure Letter,
there is no existing, pending or, to the knowledge of the Company, threatened
termination, cancellation, limitation, modification or change in the business
relationship of the Company or any of its Subsidiaries, with any supplier,
customer or other Person except such as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.



2.14. Registration Rights. Except as set forth in the Investor Rights Agreement,
the SEC Documents, or in the Company Disclosure Letter, the Company is not under
any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities nor is the Company obligated to register or
qualify any such securities under any state securities or blue sky laws.



2.15. Corporate Documents. The Company's Certificate of Incorporation and
Bylaws, each as amended to date, which have been requested and previously
provided to the Investor are true, correct and complete and contain all
amendments thereto.



2.16. Disclosure. No representation or warranty of the Company herein, no
exhibit or schedule hereto, and no information contained or referenced in the
SEC Documents, when read together, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. On or before the third
business day after the Closing, the Company shall file a Current Report on Form
8-K describing the material terms of the transactions contemplated by this
Agreement, and disclosing such portions of the Transaction Documents as contain
material nonpublic information with respect to the Company that has not
previously been publicly disclosed by the Company, and attaching as an exhibit
to such Form 8-K a form of this Agreement. Except for information that may be
provided to the Investor pursuant to this Agreement, the Company shall not, and
shall use commercially reasonable efforts to cause each of its officers,
directors, employees and agents not to, provide any Investor with any material
nonpublic information regarding the Company from and after the filing of such
Form 8-K without the express written consent of such Investor.



2.17. Use of Proceeds. The net proceeds received by the Company from the sale of
the Securities shall be used by the Company for working capital and general
corporate purposes, including without limitation to support the operations of
each of the Subsidiaries.



2.18. Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company's Form 10-K or
10-Q, as the case may be, is being prepared. The Company's certifying officers
have evaluated the effectiveness of the Company's disclosure controls and
procedures as of the last day of the period covered by the Form 10-Q for the
Company's most recently ended fiscal quarter (such date, the "Evaluation Date").
The Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company's internal controls (as described in Item 308(c) of Regulation S-K under
the Exchange Act) or, to the Company's knowledge, in other factors that could
significantly affect the Company's internal controls.



2.19. Listing and Maintenance Requirements. Except as specified in the SEC
Reports or in the Company Dislosure Letter, the Company has not, in the two
years preceding the date hereof, received notice from the trading market on
which the Common Stock is listed or quoted for trading to the effect that the
Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
trading market on which the Common Stock is currently listed or quoted. The
issuance and sale of the Securities in accordance with this Agreement does not
contravene the rules and regulations of the trading market on which the Common
Stock is currently listed or quoted.



2.20 Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.



3. Representations and Warranties of the Investors. Each Investor (and Kent
Garlinghouse with respect to Shadow Capital, LLC) represents and warrants to the
Company as follows:



3.1. Authorization. Such Investor (i) has full power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein, (ii) if
applicable, is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and (iii) if applicable, has been
authorized by all necessary corporate or equivalent action to execute, deliver
and perform this Agreement and the other Transaction Documents and to consummate
the Contemplated Transactions. Each of this Agreement and the other Transaction
Documents is a valid and binding obligation of the Investor enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors' rights and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding at law or equity).



3.2. Brokers and Finders. Such Investor has not retained any investment banker,
broker or finder in connection with the Contemplated Transactions.



4. Securities Laws.



4.1. Securities Laws Representations and Covenants of Investors.



(a) This Agreement is made with each Investor in reliance upon such Investor's
representation to the Company, which by such Investor's execution of this
Agreement such Investor (and, in the case of Shadow Capital, LLC, Kent
Garlinghouse also) hereby confirms, that the Securities to be received by such
Investor will be acquired for investment for such Investor's own account, not as
a nominee or agent, and not with a view to the resale or distribution of any
part thereof such that such Investor would constitute an "underwriter" under the
Securities Act; provided, that this representation and warranty shall not limit
the Investor's right to sell the Underlying Shares pursuant to the Investor
Rights Agreement or in compliance with an exemption from registration under the
Securities Act or the Investor's right to indemnification under this Agreement
or the Investor Rights Agreement.



(b) Each Investor (and, in the case of Shadow Capital, LLC, Kent Garlinghouse
also) understands and acknowledges that the offering of the Securities pursuant
to this Agreement will not be registered under the Securities Act or qualified
under any Blue Sky Laws on the grounds that the offering and sale of the
Securities are exempt from registration and qualification, respectively, under
the Securities Act and the Blue Sky Laws.



(c) Each Investor (and, in the case of Shadow Capital, LLC, Kent Garlinghouse
also) covenants that, unless the Purchased Shares, the Purchased Warrants, the
Underlying Shares or any other shares of capital stock of the Company received
in respect of the foregoing have been registered pursuant to the Investor Rights
Agreement being entered into among the Company and the Investors, such Investor
will not dispose of such securities unless and until such Investor shall have
notified the Company of the proposed disposition and shall have furnished the
Company with an opinion of counsel reasonably satisfactory in form and substance
to the Company to the effect that (x) such disposition will not require
registration under the Securities Act and (y) appropriate action necessary for
compliance with the Securities Act and any applicable state, local or foreign
law has been taken; provided, however, that an Investor may dispose of such
securities without providing the opinion referred to above if the Company has
been provided with adequate assurance that such disposition has been made in
compliance with Rule 144 under the Securities Act (or any similar rule).



(d) Each Investor (and, in the case of Shadow Capital, LLC, Kent Garlinghouse
also) represents that (i) such Investor is able to fend for itself in the
Contemplated Transactions; (ii) such Investor has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of such Investor's prospective investment in the Securities; (iii) such
Investor has the ability to bear the economic risks of such Investor's
prospective investment and can afford the complete loss of such investment;
(iv) such Investor has been furnished with and has had access to such
information as is in the Company Disclosure Letter together with the opportunity
to obtain such additional information as it requested to verify the accuracy of
the information supplied; and (v) such Investor has had access to officers of
the Company and an opportunity to ask questions of and receive answers from such
officers and has had all questions that have been asked by such Investor
satisfactorily answered by the Company.



(e) Each Investor (and, in the case of Shadow Capital, LLC, Kent Garlinghouse
also) further represents by execution of this Agreement that such Investor
qualifies as an "accredited investor" as such term is defined under Rule 501
promulgated under the Securities Act, and that such Investor was not formed for
purposes of purchasing the Securities.



(f) By acceptance thereof, each Investor (and, in the case of Shadow Capital,
LLC, Kent Garlinghouse also) agrees that the Purchased Shares, the Purchased
Warrants, the Underlying Shares and any shares of capital stock of the Company
received in respect of the foregoing held by it may not be sold by such Investor
without registration under the Securities Act or an exemption therefrom, and
therefore such Investor may be required to hold such securities for an
indeterminate period.



4.2. Legends. All certificates for the Purchased Shares, Purchased Warrants and
the Underlying Shares, and each certificate representing any shares of capital
stock of the Company received in respect of the foregoing, whether by reason of
a stock split or share reclassification thereof, a stock dividend thereon or
otherwise and each certificate for any such securities issued to subsequent
transferees of any such certificate (unless otherwise permitted herein) shall
bear a legend in substantially the following form, as well as any legends
required by applicable Blue Sky Laws:



"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT."



5. Additional Covenants of the Company.



5.1. Reports, Information, Shares.



(a) The Company shall cooperate with each Investor in supplying such information
as may be reasonably requested by such Investor to complete and file any
information reporting forms presently or hereafter required by the SEC as a
condition to the availability of an exemption, presently existing or hereafter
adopted, from the Securities Act for the sale of any of the Purchased Shares,
the Purchased Warrants, the Underlying Shares and shares of capital stock of the
Company received in respect of the foregoing.



(b) For so long as an Investor (or the successor or assign of such Investor)
holds either Securities or Underlying Shares, the Company shall deliver to such
Investor (or the successor or assign of such Investor), contemporaneously with
delivery to other holders of Common Stock, a copy of each report of the Company
delivered to holders of Common Stock.



(c) The Company shall keep reserved for issuance a sufficient number of
authorized but unissued shares of Common Stock (or other securities into which
the Purchased Warrants are then exercisable) so that the Purchased Warrants may
be converted or exercised to purchase Common Stock (or such other securities) at
any time.



5.2. Expenses; Indemnification.



(a) The Company agrees to pay on the Closing Date and save the Investors
harmless against liability for the payment of any stamp or similar taxes
(including interest and penalties, if any) that may be determined to be payable
in respect of the execution and delivery of this Agreement, the issue and sale
of any Securities and the Underlying Shares, the expense of preparing and
issuing the Securities and the Underlying Shares, the cost of delivering the
Securities and the Underlying Shares of each Investor to such Investor's
address, insured in accordance with customary practice, and the costs and
expenses incurred in the preparation of all certificates and letters on behalf
of the Company and of the Company's performance and compliance with all
agreements and conditions contained herein on its part to be performed or
complied with. Each Investor shall be responsible for its out-of-pocket expenses
arising in connection with the Contemplated Transactions, except that, at the
Closing, the Company shall pay the Legal Fee as set forth in Section 6.9.



(b) The Company hereby agrees and acknowledges that the Investors have been
induced to enter into this Agreement and to purchase the Securities hereunder,
in part, based upon the representations, warranties and covenants of the Company
contained herein. The Company hereby agrees to pay, indemnify and hold harmless
the Investors against all claims, losses and damages resulting from any and all
legal or administrative proceedings, including without limitation, reasonable
attorneys' fees and expenses incurred in connection therewith (collectively,
"Loss"), resulting from a breach by the Company of any representation or
warranty of the Company contained herein or the failure of the Company to
perform any covenant made herein; provided that the Company's liability under
this Section 5.2(b) shall be limited to the aggregate purchase price of the
Securities.



(c) The Investors(and, in the case of Shadow Capital, LLC, Kent Garlinghouse
also) hereby agree and acknowledge that the Company has been induced to enter
into this Agreement and to sell the Securities hereunder, in part, based upon
the representations, warranties and covenants of the Investors contained herein.
The Investors (and, in the case of Shadow Capital, LLC, Kent Garlinghouse also)
hereby agree, jointly and severally, to pay, indemnify and hold harmless the
Company and any director, officer, partner, member, employee or other affiliate
of the Company against any Loss resulting from a breach by an Investor of any
representation or warranty of the Investors contained herein or the failure of
an Investor to perform any covenant made herein; provided that the Investors'
liability under this Section 5.2(c) shall be limited to the aggregate purchase
price of the Securities.



(d) Promptly after receipt by an indemnified party under this Section 5.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 5.2, notify the indemnifying party in writing of the commencement
thereof; and the indemnifying party shall have the right to participate in and,
to the extent the indemnifying party desires, jointly with any other
indemnifying party similarly noticed, to assume at its expense the defense
thereof with counsel mutually satisfactory to the indemnifying parties with the
consent of the indemnified party, which consent will not be unreasonably
withheld, conditioned or delayed. In the event that the indemnifying party
assumes any such defense, the indemnified party may participate in such defense
with its own counsel and at its own expense, provided, however, that the counsel
for the indemnifying party shall act as lead counsel in all matters pertaining
to such defense or settlement of such claim and the indemnifying party shall
only pay for such indemnified party's reasonable legal fees and expenses for the
period prior to the date of its participation in such defense, and provided
further, however, that the indemnified party (together with all indemnified
parties which may be represented without conflict by one counsel) shall have the
right to retain one separate counsel, with the fees and expenses to be paid by
the indemnifying party, if the representation of the indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between the indemnified party and any other
party represented by such counsel in such proceeding. Notwithstanding the
foregoing, the indemnifying party shall not be obligated to pay the fees of more
than one separate counsel. The failure to notify an indemnifying party of the
commencement of any such action will not relieve such indemnifying party of any
liability to the indemnified party under this Section 5.2 (except to the extent
that such failure materially and adversely affects the indemnifying party's
ability to defend such action), nor shall the omission so to notify an
indemnifying party relieve such indemnifying party of any liability which it may
have to any indemnified party otherwise other than under this Section 5.2. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation and otherwise in form and substance reasonably satisfactory to the
indemnified party.



(e) The Company shall maintain the effectiveness of the Registration Statement
(as defined in the Investor Rights Agreement) under the Securities Act for as
long as is required under the Investor Rights Agreement.



6. Miscellaneous.



6.1. Entire Agreement; Successors and Assigns. This Agreement and the other
Transaction Documents constitute the entire contract among the parties relative
to the subject matter hereof and thereof, and no party shall be liable or bound
to another in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein. This Agreement and the other
Transaction Documents supersede any previous agreement among the parties with
respect to the Securities. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the parties. Except as
expressly provided herein, nothing in this Agreement, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.



6.2. Survival of Representations and Warranties. Notwithstanding any right of
the Investors fully to investigate the affairs of the Company and
notwithstanding any knowledge of facts determined or determinable by any
Investor pursuant to such right of investigation, each Investor has the right to
rely fully upon the representations, warranties, covenants and agreements of the
Company contained in this Agreement or in any documents delivered pursuant to
this Agreement. All such representations and warranties of the Company shall
survive the execution and delivery of this Agreement and the Closing hereunder
and shall continue in full force and effect until registration statements
covering all Registrable Securities as defined in the Investor Rights Agreement
have become effective. The covenants of the Company set forth in Section 5 shall
remain in effect as set forth therein.



6.3. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
principles of conflicts of law. Each party hereby irrevocably consents and
submits to the jurisdiction of any State of Florida or United States Federal
Court sitting in the State of Florida, County of Orange, over any action or
proceeding arising out of or relating to this Agreement and irrevocably consents
to the service of any and all process in any such action or proceeding by
registered mail addressed to such party at its address specified in Section 6.6
(or as otherwise noticed to the other party). Each party further waives any
objection to venue in Florida and any objection to an action or proceeding in
such state and county on the basis of forum non conveniens. Each party also
waives any right to trial by jury.



6.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



6.5. Headings. The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.



6.6. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, delivery
by fax (with answer back confirmed), addressed to a party at its address or sent
to the fax number or e-mail address shown below or at such other address or fax
number as such party may designate by three days advance notice to the other
parties.



Any notice to the Investors shall be sent to the addresses set forth on the
signature pages hereof (and notice to Kent Garlinghouse shall be sent to the
address set forth for Shadow Capital, LLC), with a copy to:



Bryan Cave LLP

One Kansas City Place

1200 Main Street, Suite 3500

Kansas City, MO 64105-2100

Attention: James P. Pryde

Fax Number: (816) 374-3300



Any notice to the Company shall be sent to:



LightPath Technologies, Inc.

2603 Challenger Tech Ct., Suite 100

Orlando, Florida 32826

Attention: Chief Executive Officer

Fax Number: (407) 823-9176



with a copy to:



Baker & Hostetler LLP

SunTrust Center, Suite 2300

200 South Orange Avenue

Orlando, Florida 32801-3432

Attention: Jeffrey E. Decker

Fax Number: (407) 841-0168



6.7. Rights of Transferees. Any and all rights and obligations of the each of
the Investors herein incident to the ownership of Securities or the Underlying
Shares shall pass successively to all subsequent transferees of such securities
until extinguished pursuant to the terms hereof.



6.8. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or any other provision of this
Agreement.



6.9. Expenses. Irrespective of whether any Closing is effected, the Company
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. Each Investor shall be
responsible for all costs incurred by such Investor in connection with the
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and otherwise related to this Offering including, but not
limited to, legal fees and expenses, except that the Company shall pay at the
Closing the reasonable legal fees and expenses of the Bryan Cave LLP, which
shall not exceed $25,000 (the "Legal Fee").



6.10. Amendments and Waivers. Unless a particular provision or section of this
Agreement requires otherwise explicitly in a particular instance, any provision
of this Agreement may be amended and the observance of any provision of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders of 50% of the Purchased Shares (not including for this purpose
any Purchased Shares which have been sold to the public pursuant to a
registration statement under the Securities Act or an exemption therefrom). Any
amendment or waiver effected in accordance with this Section 6.10 shall be
binding upon the holder of any Securities at the time outstanding (including
securities into which such Securities are convertible), the future holder of all
such Securities, and the Company.



[REMAINDER OF PAGE INTENTIONALLY BLANK]



SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated as of June 1, 2005



 

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 1st day of
June, 2005.

Amount of Subscription:

$ 50,010.52


Whitney B. Garlinghouse

Print Name

   

Number of Units to be Purchased:

1.67 ,

including



_16,667 Purchased Shares and related Purchased Warrant, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof


/s/ Whitney B. Garlinghouse

Signature of Investor

     

XXX-XX-XXXX

Social Security Number

     

XXXXXXXXXXXX

 

XXXXXXXXXXXX

Address

 

___________________________________

 

Fax Number

 

XXXXXXXXXXXXXXXXXXX


E-mail Address    

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

 

By: /s/ Robert Burrows

Robert Burrows

Chief Financial Officer

Dated: June 1, 2005

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated as of June 1, 2005

IF the PURCHASER is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 1 day of
June, 2005.

Number of Units to be Purchased:

33.33 ,

including



333,333

Purchased Shares and related Purchased Warrant

Shadow Capital LLC

Print Full Legal Name of Partnership,
Company, Limited Liability Company, Trust or Other Entity

     

By: /s/ B. Kent Garlinghouse

(Authorized Signatory)

 

Name: B. Kent Garlinghouse

 

Title: Manager

 

Address:

3601 SW 29th Street

Topeka, KS 66614

 

Fax Number:XXXXXXXXXX

 

Taxpayer Identification No.: XXXXXXXXX

Date and State of Incorporation or Organization: 1/7/98 Kansas

Date on which Taxable Year Ends: 12/31

E-mail Address: XXXXXXXXXXXXXX

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

 

By: /s/ Robert Burrows

Robert Burrows

Chief Financial Officer

Dated: June 1, 2005

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated as of June 1, 2005

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this _1_ day of
June, 2005.

 

 

/s/ B. Kent Garlinghouse

Kent Garlinghouse

 

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

 

By: /s/ Robert Burrows

Robert Burrows

Chief Financial Officer

Dated: June 1, 2005



SCHEDULES AND EXHIBITS TO THE UNIT SUBSCRIPTION AGREEMENT



Schedule 1.1(b) Investors

Exhibit 1: Form of Warrant
Exhibit 2: Form of Investor Rights Agreement
Exhibit 3: Company Disclosure Letter
Exhibit 4: Form of Opinion of Counsel



SCHEDULE 1.1(b)

Number Number Aggregate Number of Warrant

Investor

of Units of Shares Share Price Warrant Shares Price_



Shadow Capital, LLC 33.33 333,333 $999,999.00 133,320 $190.48

3601 SW 29th Street

Suite 250

Topeka, KS 66614

 

Whitney B. Garlinghouse 1.67 16,667 $50,001.00 6,680 $9.52

XXXXXXXXXXXXX

XXXXXXXXXXXXX

XXXXX

 